Citation Nr: 1821924	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-17 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for pain at the right sternoclavicular joint.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  


FINDING OF FACT

The Veteran does not manifest a separate and distinct right clavicle disability other than his service-connected right clavicle scar and right shoulder degenerative joint disease.  


CONCLUSION OF LAW

The criteria for service connection for pain at the right sternoclavicular joint have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the claim decided herein, the Board finds that the VA's duty to notify and assist has been met and the Veteran and his representative have not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Veterans are entitled to VA disability compensation benefits if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1110; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Initially, the Veteran limited his appeal to a specific right clavicle disability.  See VA Form 9 dated June 2013.  The Board notes that the Veteran is service-connected for a scar of the right clavicle.  The Veteran asserts that he has a disability manifested by pain of the right clavicle, and that this disability is not associated with his right shoulder rotator cuff tear, supraspinatus tendon with impingement and acromioclavicular joint degenerative joint disease, or his service-connected scar of the right clavicle.  See Statement dated October 2009; see also VA Form 9 dated June 2013.  

Service records show the Veteran underwent excision of a ganglion cyst.  See Service treatment record dated March 1969; see also Service record imaging results dated April 1969.  No residual disability other than a scar was noted on discharge.  See Report of Medical History dated November 1969.

VA examination in June 2010 shows the Veteran has a 2 centimeter (cm) by .5 cm scar that is stable and not painful.  The June 2010 VA examiner noted the Veteran's reports of right shoulder and right collar bone pain that was increased on use.  She opined there was no evidence of trauma to the right sternoclavicular joint or shoulder associated with the ganglion cyst removal.  
The June 2010 examiner noted the procedure was located on the medial aspect of the clavicle and was not associated with the shoulder.  She noted the Veteran's service records showed he had documented "boney enlargement" but no pain at the right sternoclavicular joint and that subsequent orthopedic examination diagnosed this as normal variation.  She opined that the Veteran's complaints of pain at the right sternoclavicular joint were less likely than not due to his in-service ganglion cyst removal.  

In support of his claim, the Veteran submitted private medical records from Dr. E.L., M.D. dated April 2010.  Dr. E.L. noted that the Veteran had reported right shoulder pain and a history of cyst removal on active duty.  Dr. E.L. noted the presence of tenderness in the right sternoclavicular joint and that MRI of the right shoulder in 2000 showed rotator cuff tear and supraspinatus tendon with impingement and also AC joint degenerative joint disease.  However, Dr. E.L. did not indicate there is a causal relationship between the Veteran's complaints of tenderness in the right sternoclavicular joint and his history of cyst removal on active duty or that the Veteran manifests a separate and distinct disability of the sternoclavicular joint in addition to his service-connected scar and his right shoulder degenerative joint disease.  

The Veteran also submitted an x-ray imaging report dated May 2013 that includes in the impression section: "mild degenerative arthrosis of at the bilateral sternoclavicular joints, slightly more advanced on the right.  No acute abnormality or mass."  The Board finds that the information from Dr. E.L. and the May 2013 private medical records are consistent with the information and opinion contained in the June 2010 VA examination report.  

The Board acknowledges the Veteran's lay statements and contention that he has a painful site on his clavicle that is related to his in-service ganglion cyst removal but is not related to his scar or rotator cuff tear or AC joint degenerative joint disease.  He is not competent to address this etiological question, however, as this is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds that the June 2010 VA opinion is afforded more probative value than the Veteran's October 2009, August 2010, and June 2013 lay statements.  
The VA examiner included rationale for her opinion and the June 2010 VA opinion is consistent with the service record and the other clinical evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

The record as a whole, including the Veteran's lay statements, shows he manifests a scar of the right clavicle and degenerative joint disease of the right shoulder.  The Board finds, however, that the probative evidence of record does not establish that any current right sternoclavicular disability-other than that already service-connected-is related to service.   In the absence of evidence of nexus, service connection cannot be established. See Shedden, supra.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board appreciates the Veteran's honorable service.  This decision denying service connection is in no way meant to diminish that service.  Unfortunately, however, as the preponderance of the evidence is against the claim for service connection, the claim cannot be granted.


ORDER

Service connection for pain at the right sternoclavicular joint is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


